Title: To Thomas Jefferson from James Ash, 12 January 1807
From: Ash, James
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Philadelphia 12th. January 1807
                        
                        Permit me, to ask you to read the inclosed, Copy of a Letter, which shews persecution,
                                without a precedent, in the United States. The advertisement is sent, to
                            satisfy you of my Business here. Before this time, it were not in my power, to accomplish the ends, which this advertisement
                            now invites to be done; in Consequence of the manifest oppression, by the suspension of my industry.
                        I am not ashamed to owe obligation, to The President of the United States, for a new Commencment in the World;
                            hence I take the liberty, of transmitting a note, under the flattering impression, to be aided by a suitable return: and for
                            the rest I trust with Confidence on my industry and integrity. 
                  I have the honor to be, Sir, your mo: ob: Hble. Servt.
                        
                            James Ash
                            
                        
                    